Title: To James Madison from John Mason, 4 June 1802 (Abstract)
From: Mason, John
To: Madison, James


4 June 1802, Georgetown. “Mr Nicholas King of the City of Washington, who will do himself the honor to hand this Letter, has requested me to make him known to you, being desirous, as he is at present out of Business, to obtain a Clerks place in your Department, should there be a Vacancy.… I have known Mr King for many years & can most safely recommend him as a Man of Abilities Integrity and amiable Disposition.… I can also speak confidently of his Industry and attention—his particular profession has been that of Surveyor & Draftsman but his Knowledge of Business is general—perhaps his Knowledge in Mecanics & Drafts may be useful in addition to the ordinary Duties—in some of the Branches of your office.”
 

   
   RC (ViU). 2 pp.



   
   Nicholas King (1771–1812) was born in England and immigrated to the U.S. in 1794. First employed as a surveyor by the Philadelphia merchant Robert Morris, King moved to Washington in 1796 where he surveyed for Morris, the commissioners of the city, and others until 1803. That year Jefferson appointed him surveyor of the city of Washington, a position he held until his death (Ralph E. Ehrenberg, “Nicholas King: First Surveyor of the City of Washington, 1803–1812,” Records of the Columbia Historical Society, 69–70 [1969–70]:31–65).


